In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
AMANDA RATNER,             *
                           *                         No. 10-150V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: February 8, 2013
                           *
SECRETARY OF HEALTH        *                         Stipulation; human papilloma virus (HPV)
AND HUMAN SERVICES,        *                         vaccine; macrophagic myofasciitis
                           *
               Respondent. *
*************************

Michael A. London, Douglas & London, New York, NY, for Petitioner;
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for Respondent.

                                 UNPUBLISHED DECISION1

       On February 6, 2013, the parties filed a joint stipulation concerning the petition for
compensation filed by Amanda Ratner on March 9, 2010. In her petition, petitioner alleged that
the human papillomavirus (“HPV”) vaccine, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which she received on July 13, 2007, caused her to suffer
macrophagic myofasciitis (“MFF”) and its resulting sequelae, and that she experienced the
residual effects of this injury for more than six month. Respondent denies that petitioner has
MMF, and denies that the HPV vaccine either caused or significantly aggravated petitioner’s
alleged condition or any other injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:




1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
    A. A lump sum payment of $350,000.00 in the form of a check payable to petitioner,
       Amanda Ratner. This amount represents compensation for all damages that would
       be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 10-150V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
 AMANDA RATNER,                                 )
                                                )
                           Petitioner,          )       No. 10-150V     ECF
                 v.                             )       Special Master Moran
                                                )
                                                )
SECRETARY OF HEALTH                             )
AND I-TUMAN SERVICES,                           )
                                                )
    ____________________ ))
               Respondent.


                                             STIPULATION

        The parties hereby stipulate to the following matters:

        I.   Petitioner, Amanda Ratner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 to 34 (the "Vaccine

Program").     The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the human papillomavirus vaccine ("HPV"), which is contained in the Vaccine Injury Table

(the "Table"), 42 C.F.R. § I 00.3(a).

        2.   Petitioner received the HPV vaccine on July 13, 2007.

        3.   The vaccine was administered within the United States.

       4.    Petitioner alleges that, as a result of receiving the HPV vaccine, she suffered from

macrophagic myofasciitis ("MMF'') and its resulting sequelae, and that she experienced the

residual effects of this injury for more than six months.

       5.    Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of these injuries.
         6.     Respondent denies that petitioner has MMF, and denies that the HPV vaccine either

 caused or significantly aggravated petitioner's alleged medical condition, any of her ongoing

 symptoms, or any other injury.

         7.    Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8.    As soon as practicable after an entry of judgment reflecting a decision consistent

 with the terms of this Stipulation, and after petitioner has filed an election to receive

 compensation pursuant to 42 U.S.C. § 300aa-21 (a)(!), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                  A lump sum of $350,000.00 in the form of a check payable to petitioner. This
                  amount represents compensation for all damages that would be available under 42
                  U.S.C. § 300aa-15(a).

        9.     As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in pmceeding

upon this petition.

        I 0.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), m· by entities that provide health services on a pre-paid basis.

                                                   2
         11.    Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

 pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

 § 300aa-15(i), subject to the availability of sufficient statutory funds.

         12.    The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

 used solely for the benefit of petitioner, as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

         13.    In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services fi·om any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the HPV vaccine administered on July 13, 2007, as alleged by

petitioner in a petition for vaccine compensation filed on or about March 9, 20 I 0, in the United

States Comt of Federal Claim' as petition No. 10-1 50V.

        14.    If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Comt on behalf of either or both of the parties.

       15.     Ifthe special master fails to iss11e a decision in complete conformity with the terms

of this Stipulation or if the Comt of Federal Claims fails to enter judgment in confotmity with a

                                                  3
 decision that is in complete conf01mity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   This StiptJlation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to.   The parties further agree and understand that the award described in this

stipulation may reflect a compromise ofthe parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature ofthe injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary ofHealth and Human Services that petitioner has MMF, or that the HPV vaccine either

caused or significantly aggravated petitioner's alleged medical condition or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                 4
I

     Respectfully submltted,

    PETITIONER:



       ~~
    AMANDA RA1NER

    AT ORNEYOFRECORDFOR                           AUTHORIZED REPRESENTATIVE
    P TITIONER:                                   OF THE ATTORNEY GENERAL:


     -- tz ~
    ~.ANE~                                        ·~-~
                                                  VINCENJ       ATANOSKJ
    Douglas & London, P.C.                        Deputy Director
    11I John Street, Suite #1400                  Torts Branch
    New York, NY 10038                            Civil Division
    (212} 566-7501                                U.S, Department of Justice
                                                  P.O. Box 146
                                                  Benjamin Franklin Station
                                                  Washington, DC 20044-0146

    AUTHORIZED REPRESENTATIVE                     ATTORNEY OF RECORD FOR
    OF THE SECRET    F lillALTH                   RESPONDENT:
    AND HUMAN



                                     ;-4-z_
    ~~~~~~~~~~­
    VITO CASERTA, .D., M.P.H.                     DARRYL R. WISHARD
    Acting Director, Division of Vaccine          Trial Attorney
        Injury Compensation (DVIC)                Torts Branch
    Director, Countenneasures Injury              Civil Division
       Compensation Program (CICP}                U.S. Department of Justice
    Healthcare Systems Bureau                     P.O. Box 146.
    U.S. Department ofHea1th                      Benjamin Franklin Station
      and Human Services                          Washington, DC 20044-0146
    5600 Fishers Lane                             (202) 616-4357
    Park! awn Building, Mail Stop II C-26
    Rockville, MD 20857

    Dated;    J._ [ ~ (   \S
                                              5